Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In response to the communications dated 07/18/2022, claims 22-40 are active in this application as a result of the cancellation of claims 1-21.
Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:22. (Currently Amended) A system for document lineage tracking comprising: 
	an electronic computing device having memory for electronic data storage including a file system wherein at least one document having content is stored; 
	metadata related to said at least one document having one or more data fields for [[the]]an assignment of data related to said at least one document; 
	hash value amendment components comprising: a hash value generator for transforming said metadata and document content into a current hash value, said hash value representing [[the]]a state of a document at a specific time; and a metadata populator connected to both said hash value generator and metadata through data communication pathways so that said current hash value is written in one or more of said data fields of said metadata; and 
	a near duplicate analyzer connected to said content and said metadata populator through data communication pathways to transform said content into a data representation for comparison with other data representations to identify a similar document, where the similarity between said data representations is reflected in a generated similarity metric, and when said generated similarity metric exceeds a predetermined threshold quantifying the similarity between said data representations, a hash value associated with the at least one document from which said similar data representation was created is written in a data field in said metadata.

33. (Currently Amended) A method for document lineage tracking, comprising the steps of: 	providing an electronic computing device having an electronic file system within [[its]] a memory of the electronic computing device and a hash value generator to produce instructions for a processing unit; 
	identifying a document and associated metadata having data fields including a field for storage of a hash value representing a similar document; 
	detecting a document action regarding said document with said hash value generator; reading information from said data fields and content from said document with said hash value generator; 
	creating a current hash value from said document data fields and content, wherein said current hash value is associated with [[the]]a state of said document at a specific time; 
	writing said current hash value to at least one of said data fields to memorialize said state of said document; 
	providing a near duplicate analyzer to produce instructions for said processing unit; reading content from said document with said near duplicate analyzer; 
	creating a data representation from said content; 
	comparing said data representation to previously stored data representations created from content of other documents; 
	generating a similarity metric quantifying the similarity between said created data representation and a second data representation; and 
	writing a hash value associated with said document from which said second data representation was created when said similarity metric exceeds a predetermined threshold.

Allowable subject matter
4.	The following is an examiner’s statement of reason for allowance:
In view of the Applicants’ amendments and in view of the updated searches, none of the prior arts and the references of record teaches or suggests the claimed invention having the combination of features and elements of the independent claims 22 and 33.
Dependent claims are allowable because they depend from allowable base claims.	
Updated searches for prior arts including Non-Patent Literature have been conducted by Examiner.  None of the prior arts of record teach or suggest the claimed invention.  Claims 22-40 are allowed.	

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Merilyn P Nguyen whose telephone number is 571-272-4026.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. 

/MERILYN P NGUYEN/Primary Examiner, Art Unit 2153